Citation Nr: 0026612	
Decision Date: 10/05/00    Archive Date: 10/12/00

DOCKET NO.  96-52 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for liver disease.  

3.  Entitlement to service connection for a lung disorder due 
to exposure to chemicals and/or asbestos.  

4.  Entitlement to service connection for hypertension.  

5.  Entitlement to service connection for a back disability.  

6.  Entitlement to an increased evaluation of the initial 
rating of 10 percent assigned to service-connected peptic 
ulcer disease.  


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from June 1956 to 
June 1976.  

This appeal arises from a May 1995 rating action of the 
Department of Veterans Affairs (VA) Jackson, Mississippi, 
regional office (RO).  The veteran currently resides within 
the jurisdiction of the New Orleans, Louisiana, RO.  

By a February 1997 rating action, the RO, in part, granted 
service connection for peptic ulcer disease and for a right 
inguinal hernia and assigned noncompensable evaluations to 
each of these disabilities.  By a July 1999, the RO assigned 
a 10 percent evaluation for the veteran's service-connected 
peptic ulcer disease. 

Following the RO's grant of service connection for a right 
inguinal hernia, the veteran expressed disagreement with the 
noncompensable rating assigned to this disability.  
Subsequently in a July 1999 statement, the veteran 
specifically stated that he was withdrawing the issues of and 
increased evaluation of the hiatal hernia and service 
connection for tinnitus from appeal and did not wish the 
Board of Veterans' Appeals (Board) to consider these issues.  

The Board finds that the issues of entitlement to an initial 
compensable evaluation assigned to the service-connected 
right inguinal hernia and service connection for tinnitus are 
no longer in appellate status.  See 38 C.F.R. § 20.204 
(1999).  

The issue of entitlement to an increased evaluation of the 
initial rating of 10 percent assigned to service-connected 
peptic ulcer disease will be discussed in the Remand portion 
of this decision.


FINDINGS OF FACT

1.  There is no competent medical evidence of record which 
shows that the veteran currently has hearing loss by VA 
standards.  

2.  There is no competent medical evidence of record which 
shows that the veteran currently has liver disease.  

3.  The veteran's claim for service connection for a lung 
disorder is plausible. 

4.  The veteran's claim for service connection for 
hypertension is plausible.  

5.  The veteran's claim for service connection for a back 
disability is plausible.  


CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for 
hearing loss and a liver disease are not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

2.  The claims of entitlement to service connection for 
hypertension, lung disorder due exposure to asbestos and/or 
chemicals, and for a back disability are well grounded.  
38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disease or injury 
incurred in or aggravated by military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).

Additionally, service connection may be granted for a chronic 
disease, i.e. cardiovascular-renal disease, including 
hypertension, which becomes manifest to a compensable degree 
within one year after a veteran's separation from active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity as well as sufficient observation 
to establish chronicity at the time.  If chronicity in 
service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
38 C.F.R. § 3.303 (1999).

The first step in this analysis is to determine whether the 
veteran has presented a well-grounded claim.  In this regard, 
the veteran bears the burden of submitting sufficient 
evidence to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Robinette v. Brown, 8 Vet.App. 69, 73 (1995).  
Simply stated, a well-grounded claim must be plausible or 
capable of substantiation.  Murphy v. Derwinski, 
1 Vet.App. 78, 81 (1990).  Where the determinative issue 
involves medical etiology or a medical diagnosis, competent 
medical evidence that a claim is "plausible" or "possible" 
is required for the claim to be well grounded.  See Epps 
v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); Heuer v. Brown, 
7 Vet.App. 379, 384 (1995); Grottveit, supra.  

A claim for service connection is well-grounded if three 
criteria are met: (1) there is competent medical evidence of 
a current disability/medical diagnosis; (2) there is 
competent lay or medical evidence that a disease or injury 
was incurred in service or aggravated by military service; 
and (3) there is competent medical evidence of a nexus, or of 
a causal relationship between the inservice 
incurrence/aggravation and the current disability.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995).  In the absence of 
evidence of a well-grounded claim, there is no duty to assist 
the claimant in the development of facts pertinent to the 
claim, and the claim must fail.  See Epps, supra.  

A.  Hearing Loss

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  See 38 C.F.R. § 3.385 (1999).  

The threshold for normal hearing is from 0 to 20 decibels; 
higher threshold levels indicate some degree of hearing loss.  
See Hensley v. Brown, 5 Vet. App. 155 (1993).

At the hearing conducted at the RO in November 1996, the 
veteran testified that he began having hearing problems 
during his active military duty due to 12 years of in-service 
noise exposure from pumping out residual contaminated fuel 
from missiles.  The veteran denied having significant 
postservice loud noise exposure. According to the veteran's 
testimony, since service, he has continued to experience 
hearing impairment. 

The evidence shows that the veteran's original claim folder 
was lost and was rebuilt in 1979.  The service records show 
that the veteran was a propellant handler.

The available service medical records show treatment for a 
laceration of the veteran's left ear in October 1961, which 
healed within two weeks, as well as some degree of hearing 
loss.  Several audiograms showed hearing loss as set forth in 
the Hensley case.  An audiogram conducted at the time of the 
August 1975 retirement examination showed puretone thresholds 
as follows:  25 decibels at 500 Hertz, 20 decibels at 
1000 Hertz, 20 decibels at 2000 Hertz, 20 decibels at 
3000 Hertz, 15 decibels at 4000 Hertz, and 25 decibels at 
6000 Hertz in the right ear and 20 decibels at 500 Hertz, 
15 decibels at 1000 Hertz, 10 decibels at 2000 Hertz, 
10 decibels at 3000 Hertz, 15 decibels at 4000 Hertz, and 
30 decibels at 6000 Hertz in the left ear.  

An audiology examination was conducted at a military facility 
on March 13, 1995.  The test findings were interpreted as 
showing essentially normal hearing with excellent 
discrimination ability.  There was minimal high frequency 
sensorineural hearing loss.

A March 1995 VA audiogram showed puretone thresholds as 
follows:  10 decibels at 500 Hertz, 10 decibels at 
1000 Hertz, 10 decibels at 2000 Hertz, 20 decibels at 
3000 Hertz, and 30 decibels at 4000 Hertz in the right ear 
and 15 decibels at 500 Hertz, 10 decibels at 1000 Hertz, 
0 decibels at 2000 Hertz, 10 decibels at 3000 Hertz, and 
35 decibels at 4000 Hertz in the left ear.  Speech 
recognition scores were 98 percent correct in the right ear 
and 98 percent correct in the left ear.  The impression was 
mild bilateral high frequency hearing loss.

Of record are VA, military, and private medical records 
covering treatment from 1982 to 1999 for various disorders.  
A March 1996 VA medical record includes an examiner's opinion 
that the veteran probably has Meniere's disease as a cause of 
his tinnitus, hearing loss, and dizziness.  No other post 
service audiological examination are on file

To summarize, where the determinative issue involves a 
question of medical diagnosis or medical causation, competent 
medical evidence to the effect that the claim is plausible or 
possible is required to establish a well-grounded claim. 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Lay 
assertions of medical causation, or substantiating a current 
diagnosis, cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. 5107(a) (West 1991); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded. Id. 

The veteran is competent to describe symptoms related to his 
reported hearing loss and incidents which occurred in 
service, a diagnosis and an analysis of the etiology 
regarding such complaints requires competent medical evidence 
and cannot be evidenced by the veteran's lay testimony.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). See 
Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).  

In this regard, the retirement examination showed bilateral 
hearing loss.  However, in order to establish service 
connection, there must be medical evidence showing the 
veteran currently has hearing loss which satisfies the 
criteria as set forth in 38 C.F.R. § 3.385.  The only 
postservice audiogram of record is the VA audiogram conducted 
in March 19995.  These test finding showed that hearing for 
both ears was within normal limits for VA purposes per 
38 C.F.R. § 3.385. 

The veteran has not submitted any competent medical evidence 
nor is there any competent medical evidence of record which 
shows that the veteran currently has hearing loss.  Without 
current medical evidence of a disability, the claim is not 
well grounded and must be denied.  

When the Board addresses in a decision a question that had 
not been addressed by the RO, as in this case, the question 
whether the claim is well grounded, it must be considered 
whether the claimant has been given adequate notice of the 
need to submit evidence or argument on that question and an 
opportunity to respond and, if not, whether the claimant has 
been prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 
(1993). In this instance, the Board does not find such 
prejudice because the appellant has not met the threshold 
obligation of submitting a well-grounded claim.  Meyer v. 
Brown, 9 Vet. App. 425 (1996).

B.  Liver Disease

At the November 1996 hearing, the veteran testified that he 
had an elevated serum glutamic oxaloacetic transaminase 
(SGOT) count during service.  According to the veteran's 
testimony, he continues to undergo liver function tests even 
after his separation from active military duty. 

Available service medical records show that a physical 
examination conducted in December 1972 showed that laboratory 
studies revealed a very mildly elevated SGOT count.  The 
veteran was referred for an evaluation which was conducted in 
December 1972.  At that time the physician indicated that the 
veteran handled fuel for Titan II missiles.  Apparently the 
fuel he handled was toxic to the liver.  He was referred for 
SGOT of 51 and 53.  The examination showed that the liver 
edge was questionably palpable on deep inspiration.  It was 
not enlarged by percussion.  
The examiner expressed an opinion that he did not think that, 
at that time, the veteran showed any evidence of liver 
disease.  

Repeat liver function tests completed in the following month 
were within normal limits.  The examiner concluded that, at 
the present time, there was no evidence of any liver disease.  
A January 1975 record indicates that the veteran had had 
chronic and intermittent elevated SGOT levels since 1973.  At 
the August 1975 retirement examination, the veteran reported 
that he had previously experienced, or was experiencing at 
that time, stomach, liver or intestinal trouble.  This 
evaluation showed no abnormality of the liver.  SGOT was 1.4 
mg.

The veteran received treatment at VA, military, and private 
facilities for several disorders from 1982 to 1999.  A VA 
examination was conducted in March 1995.  At that time the 
veteran stated that he had liver tests were abnormal during 
the 1960s.  There was no history of hepatitis.  There was no 
history of alcohol abuse.  The examination showed that the 
abdomen was without organomegaly or masses.  There was no 
rebound tenderness.   Liver function tests were completely 
normal.  The examiner stated that no liver disease was 
documented on the examination with normal liver function 
tests, specifically normal SGOT findings.  

Liver function tests conducted at a military facility in June 
1996 showed an elevated SGOT.  Increased lipids were noted in 
April 1997.  The examiner made the recommendation to check 
liver function tests.  The report of the March 1999 VA 
general medical examination includes the notation that the 
veteran would be undergoing liver function tests.  Laboratory 
tests show that the veteran's SGOT level was 26.0, which was 
within the reference range of 15 to 37. 

To summarize, the service medical records confirm an elevated 
SGOT level in December 1972.  However, this is a laboratory 
finding and in itself is not diagnostic of liver disease.  A 
follow-up evaluation showed no evidence of liver disease.  
While abnormal laboratory studies were shown during the 
1990s, the postservice medical records, to include VA 
examinations in March 1995 and March 1999 showed no evidence 
of liver disease.  

The veteran has not submitted any competent medical evidence 
nor is there any competent medical evidence of record which 
shows that the veteran currently has liver disease.  Without 
current medical evidence of a liver disease, the claim is not 
well grounded and must be denied.  

When the Board addresses in a decision a question that had 
not been addressed by the RO, as in this case, the question 
whether the claim is well grounded, it must be considered 
whether the claimant has been given adequate notice of the 
need to submit evidence or argument on that question and an 
opportunity to respond and, if not, whether the claimant has 
been prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 
(1993). In this instance, the Board does not find such 
prejudice because the appellant has not met the threshold 
obligation of submitting a well-grounded claim.  Meyer v. 
Brown, 9 Vet. App. 425 (1996).

C.  Lung Disorder, Due To Chemical and/or Asbestos Exposure

Throughout the current appeal and during his hearing, the 
veteran has asserted that he was exposed to asbestos during 
his active military duty as a result of his in-service 
responsibility of repairing automobiles and trucks and 
chemicals as a fuel handler for many years and that this 
exposure has caused him to develop a lung disorder.  The 
service administrative records show he worked as a mechanical 
inspector and a propellant handler.

Available service medical records indicate that the veteran 
was treated for lobar pneumonia in March 1959.  The August 
1975 retirement examination clinically evaluated the lungs as 
normal.  Chest X-ray was normal.   Pulmonary function tests 
showed Forced Expiratory Volume (FEV) was 85 percent of 
predicted and Forced Vital Capacity (FVC) was 86 percent of 
predicted. 

The veteran was seen at military facility in November 1984.  
The pertinent assessment included early COPD.  Chest x-rays 
taken in November 1984 showed evidence of "old granulomatous 
disease" but no active cardiopulmonary disease.  

Subsequent military and VA records, to include the March 1999 
VA examination, confirm the presence of COPD.  

In conjunction with his claim the veteran submitted copies of 
medical literature which indicated that long term exposure to 
Nitrogen Tetroxide may cause several typed of lung disorders.

To summarize, the evidence shows that the veteran was expose 
to chemical in his capacity as a fuel handler for Titan II 
missiles.  COPD was first clinically indicated in 1984, 
approximately 8 years after service.  The medical literature 
indicates a possible relationship between lung damage and 
exposure to Nitrogen Tetroxide.  As such, the Board finds 
that the veteran's claim is plausible and is thus well 
grounded. 

D.  Hypertension

Throughout the current appeal, the veteran has asserted that 
his hypertension began during his active military duty.  The 
available service medical records indicate that a physical 
examination conducted upon admission at a March 1966 
hospitalization for a duodenal ulcer demonstrated blood 
pressure readings in the right arm of 160/130 and 180/120 in 
the sitting position.  Hypertension of undetermined etiology 
was initially diagnosed.  Subsequent blood pressure readings 
taken during this hospitalization were described as within 
normal limits, and the veteran was found to be totally 
asymptomatic just prior to discharge from the 
hospitalization. 

A January 1975 record indicates that the veteran had recently 
had blood pressure reading of 170/115 and his current blood 
pressure was 150/100 in the sitting and lying positions.  
Later in January 1975, the veteran had blood pressure 
readings of 130/90, 130/90, and 120/80 lying down.  The 
impression was high blood pressure.  He was to be followed 
closely.

The August 1975 retirement examination indicates a blood 
pressure reading of 138/88 in the sitting position.  In the 
report of this evaluation, the examining military physician 
notes that the veteran had had an elevated blood pressure 
reading in January 1975, that he had been evaluated at the 
military facility, that no disease had been found, that his 
blood pressure had returned to normal limits within one 
month, and that no recurrences had been shown.  

According to pertinent post-service medical records, the 
veteran has been found to have elevated blood pressure 
readings since November 1985.  The first post-service medical 
evidence of a diagnosis of hypertension is dated in August 
1993.  

In an October 1999 statement, a physician indicated that he 
had reviewed the veteran's military medical file which 
reflected systolic blood pressure readings from 130 to 160 
and diastolic blood pressure readings from 80 to 130.  The 
physician expressed an opinion that, although it "is 
difficult to extrapolate the exact circumstances and 
confounding variables involved with these measurements, . . . 
there is a definite possibility that the . . . [veteran] was 
suffering from at least mild hypertension during this time 
period."

In view of this medical evidence, the Board concludes that 
the veteran's claim for service connection for hypertension 
is well grounded.  

E.  Back Disability

Throughout the current appeal, the veteran has asserted that 
he injured his back during service when he wore a suit with a 
real heavy backpack of liquid air and had to bend over 
constantly to get inside missiles and to fix hoses.  He has 
maintained that he has continued to experience back problems. 

The available service medical records show in October 1968, 
the veteran complained of a sore back after having lifted a 
piece of furniture that morning and hearing something pop.  
He reported that his back hurt when he straightened up.  A 
physical examination showed pain without a noticeable spasm 
over the sacroiliac joint.  The veteran received follow-up 
treatment in November 1968 for this sprain to his right 
lumbosacral joint secondary to having lifted a heavy piece of 
furniture.  At the August 1975 retirement examination, the 
veteran denied ever having experienced recurrent back pain.  
This evaluation demonstrated that the veteran's spine was 
normal.  

Pertinent post-service medical records reflect treatment for 
muscular pain in the lumbar region in November 1985, 
lumbosacral strain with muscle spasm in October 1986, a 
herniated nucleus pulposus at L4 with left L5 radiculopathy 
in November 1986 and in August 1993, and chronic lumbar 
syndrome in March 1995 with left drop-foot deformity and with 
prior (1994) MRI scar evidence of left L3 and L4 herniated 
nucleus pulposus and degenerative disc disease at L1-2 and 
L4-5.  Following the March 1999 VA general medical 
examination, the examiner diagnosed a low back injury and a 
left foot drop.  

In an October 1999 statement, a private physician explained 
that he had observed and evaluated the veteran on a number of 
occasions and that he had reviewed many of the veteran's 
records regarding his lumbar spine condition.  The physician 
noted that the veteran sustained an injury to his lumbar 
spine in 1969 and that he has complained of continued pain 
since then.  The physician rendered an opinion that the 
initiation of the veteran's symptoms probably began with his 
original injury in 1969.  The physician indicated that the 
veteran's current spine problems were a continuation of the 
initial injury which he received in 1969  

In view of this medical evidence, the Board concludes that 
the veteran's claim for service connection for a back 
disability is well grounded.  


ORDER

The claim for service connection for hearing loss is denied.  

The claim for service connection for a liver disease is 
denied.  

The claim for service connection for a lung disorder, due to 
in-service exposure to asbestos and/or chemicals is well 
grounded and to this extent only, the appeal is granted.  

The claim of service connection for hypertension is well 
grounded and to this extent only, the appeal is granted.  

The claim of service connection for a back disability is well 
grounded and to this extent only, the appeal is granted.  


REMAND

Initially, the Board finds that the claim for an increased 
rating for his ulcer is well grounded pursuant to 38 U.S.C.A. 
§ 5107.  A claim that a disorder has become more severe is 
well grounded where the disorder was previously service-
connected and rated, and the claimant subsequently asserts 
that a higher rating is justified due to an increase in 
severity since the original rating.  Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992).  As previously discussed the 
Board has further determined that the claims for service 
connection for hypertension, and lung and back disorders are 
also well grounded.

VA has a duty to assist veterans who have submitted a 
well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.103(a); Epps v. Gober, 126 F.3d 1464, 1468-1469 (Fed.Cir. 
1997).  The duty to assist may also include a "thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet.App. 121, 124 (1991).  

The veteran has submitted private medical statements and 
literature relating his hypertension, back disorder, and lung 
disorder to service. 

Diagnostic Code 7305 provides for the evaluation of a 
duodenal ulcer.  When severe with pain only partially 
relieved by standard ulcer therapy, periodic vomiting, 
recurrent hematemesis or melena, with manifestations of 
anemia and weight loss productive of definite impairment of 
health a rating of 60 percent is provided. When moderately 
severe, less than severe but with impairment of health 
manifested by anemia and weight loss; or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a rating of 40 percent is 
provided.  When moderate with recurring episodes of severe 
symptoms two or three times a year averaging 10 days in 
duration, or with continuous moderate manifestations a rating 
of 20 percent is provided.  When mild with recurring symptoms 
once or twice yearly shall be rated 10 percent.

At a VA examination conducted in March 1995 revealed a 
diagnosis of history of peptic ulcer disease with a hiatal 
hernia, a deformity of the distal gastric antrum, and 
suspicion of an active pyloric ulcer.  

At the subsequent hearing conducted in November 1996, the 
veteran testified that he continues to have ulcer problems.  
T. at 8-9.  According to the veteran's testimony, he 
experiences regurgitation and avoids certain types of foods 
which aggravate this service-connected disability.  
T. at 9-10.  

A VA general medical examination was conducted in March 1999.  
At this recent evaluation, the veteran reported that he takes 
Tylenol every four to six hours for abdominal pain and that 
he takes Zantac.  A physical examination showed that the 
veteran weighed 208 pounds, that his maximum weight was 
200 pounds, and that he had a soft abdomen as well as slight 
tenderness in the epigastric region to deep palpation.  The 
examiner diagnosed peptic ulcer disease with a history of 
upper gastrointestinal bleeding and status post partial 
gastrectomy.  

Significantly, the report of the March 1999 VA general 
medical examination does not provide a discussion of the 
frequency of the veteran's peptic ulcer symptoms or of the 
presence or absence of anemia, periodic vomiting, recurrent 
hematemesis, or melena.  Such information is necessary to 
evaluate properly the veteran's service-connected ulcer 
disability.  See 38 C.F.R. § 4.114, Code 7305 (1999).  In 
view of these facts, the Board is of the opinion that current 
examinations are warranted.

This case is, therefore, REMANDED to the RO for the following 
actions:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA, 
military, and private medical records 
pertaining to treatment for hypertension 
and for his low back and lung disorders 
since his retirement from active duty to 
the present which have not previously 
been submitted and current treatment for 
his service-connected peptic ulcer 
disease.  The RO is requested to obtain 
all records which have not previously 
been obtained.

2.  A VA examination by a cardiovascular 
specialist should be conducted to 
determine the severity and etiology of 
the hypertension.  The claims folder and 
a copy of this remand must be made 
available to the examiner.  All tests 
deemed necessary, to include serial blood 
pressure readings, should be conducted.  

Following the examination and in 
conjunction with a review of the claims 
file, it is requested that the examiner 
render an opinion as to whether it is as 
likely as not that the hypertension, if 
diagnosed, originated during his active 
military duty.  A complete rationale for 
any opinion expressed should be included 
in the examination report.  The 
examiner's attention is directed to the 
October 1999 private medical statement.

3.  A VA examination by an orthopedist 
should be conducted to determine the 
nature, severity, and etiology of the 
veteran's low back disability.  The 
claims folder and a copy of this remand 
must be made available to the examiner.  
All tests, including x-rays, deemed 
necessary, should be conducted.  

Following the examination and in 
conjunction with a review of the claims 
file, it is requested that the examiner 
render an opinion as to whether it is as 
likely as not that that any low back 
disorder diagnosed is related to military 
service.  A complete rationale for any 
opinion expressed should be included in 
the examination report.  The examiner's 
attention is directed to the October 1999 
private medical statement.

4.  A VA examination by an appropriate 
specialist should be conducted to 
determine the nature and severity of 
service-connected peptic ulcer disease.  
The claims folder and a copy of this 
remand must be made available to the 
examiner.  In addition to an upper 
gastrointestinal series, any additional 
testing deemed necessary should be 
performed.  

It is requested that the examiner obtain 
a detailed history concerning the 
veteran's complaint and symptoms, to 
include frequency, duration, the presence 
or absence of anemia, periodic vomiting, 
recurrent hematemesis, melena, pain, and 
weight loss productive of definite 
impairment of health; and the extent to 
which the veteran's peptic ulcer symptoms 
are relieved by standard ulcer therapy.  
See 38 C.F.R. § 4.114, Code 7305 (1999).  
The examiner should indicate whether the 
peptic ulcer disease is mild, moderate, 
moderately severe, or severe. 

5.  A VA examination should be conducted 
by an appropriate specialist in order to 
determine the nature, severity, and 
etiology of any lung disorder.  The 
claims folder and a copy of this Remand 
are to be made available to the examiner 
in conjunction with the examination.  All 
tests deemed necessary should be 
performed.  It is requested that the 
examiner obtain a detailed history of 
inservice and postservice exposure to 
chemicals and asbestos.

Following the examination and in 
conjunction with a review of the claims 
folder, the examiner is requested to 
render an opinion as to whether it is as 
likely as not that any lung disorder 
diagnosed is related to the veteran's 
period of active duty, to include 
exposure to chemicals, and/or asbestos.  
A complete rational for any opinion 
expressed should be included in the 
examination report.

5.  The RO should then re-adjudicate the 
issues of in appellate status to include 
consideration of Fenderson v. West, 
12 Vet.App. 119 (1999).  If the benefits 
sought on appeal are not granted, the 
veteran should be provided with a 
supplemental statement of the case.  

After the veteran has been given opportunity to respond to 
the supplemental statement of the case, the case should be 
returned to the Board for further appellate consideration.  

The veteran need take no action until he is informed, but he 
may furnish additional evidence and argument while the case 
is in remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992); and Kutscherousky v. West, 12 Vet. App. 369 
(1999). 

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Veterans Law Judge
Board of Veterans' Appeals



 



